UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21131 John Hancock Preferred Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: July 31 Date of reporting period: January 31, 2014 ITEM 1. REPORTS TO STOCKHOLDERS. Portfolio summary Top 10 Issuers (31.6% of Total Investments on 1-31-14) Entergy 3.8% Barclays Bank PLC 3.0% Morgan Stanley Capital Trust 3.4% MetLife, Inc. 3.0% U.S. Bancorp 3.2% PPL Capital Funding, Inc. 3.0% Qwest Corp. 3.2% Deutsche Bank 2.9% Merrill Lynch Preferred Capital Trust 3.2% JPMorgan Chase 2.9% Sector Composition Financials 60.2% Industrials 1.1% Utilities 28.1% Energy 1.0% Telecommunication Services 7.9% Consumer Discretionary 0.1% Consumer Staples 1.6% Country Composition United States 88.4% Spain 1.0% Netherlands 5.3% Bermuda 0.2% United Kingdom 5.1% Quality Composition A 7.5% BBB 58.7% BB 31.8% B 1.5% CCC & Below 0.1% Common Stocks 0.4% 1 As a percentage of the fund’s total investments on 1-31-14. 2 Cash and cash equivalents not included. 3 Investments focused in one sector may fluctuate more widely than investments diversified across sectors. Because the fund may focus on particular sectors, its performance may depend on the performance of those sectors. The fund’s investments in securities of foreign issuers involve special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. 4 Each security trades in U.S. dollars. 5 Ratings are from Moody’s Investors Service, Inc. If not available, we have used Standard & Poor’s Ratings Services. In the absence of ratings from these agencies, we have used Fitch Ratings, Inc. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 1-31-14 and do not reflect subsequent downgrades or upgrades, if any. 6 Preferred Income Fund | Semiannual report Fund’s investments As of 1-31-14 (unaudited) Shares Value Preferred Securities 153.6% (98.1% of Total Investments) (Cost $810,294,152) Consumer Discretionary 0.1% Media 0.1% Comcast Corp., 5.000% 27,500 603,625 Consumer Staples 2.4% Food & Staples Retailing 2.4% Ocean Spray Cranberries, Inc., Series A, 6.250% (S) 143,000 12,494,625 Financials 94.3% Capital Markets 10.0% Morgan Stanley Capital Trust III, 6.250% (Z) 291,000 7,222,620 Morgan Stanley Capital Trust IV, 6.250% (Z) 323,000 7,952,260 Morgan Stanley Capital Trust V, 5.750% 370,000 8,757,899 Morgan Stanley Capital Trust VI, 6.600% 87,000 2,167,170 Morgan Stanley Capital Trust VII, 6.600% 47,000 1,172,180 State Street Corp., 5.250% 165,000 3,639,900 The Bank of New York Mellon Corp., 5.200% 40,000 855,200 The Goldman Sachs Group, Inc., 5.950% 110,000 2,453,000 The Goldman Sachs Group, Inc., 6.125% (Z) 544,000 13,583,680 The Goldman Sachs Group, Inc., Series B, 6.200% (Z) 160,000 3,776,000 Commercial Banks 24.7% Barclays Bank PLC, Series 3, 7.100% 205,000 5,202,900 Barclays Bank PLC, Series 5, 8.125% (Z) 740,000 18,892,200 BB&T Corp., 5.200% (Z) 425,000 8,551,000 BB&T Corp., 5.625% (Z) 440,000 9,504,000 HSBC USA, Inc., 6.500% 140,234 3,402,077 PNC Financial Services Group, Inc., 5.375% 15,000 313,050 PNC Financial Services Group, Inc. (6.125% to 5-1-22, then 3 month LIBOR + 4.067%) 187,000 4,764,760 Royal Bank of Scotland Group PLC, Series L, 5.750% (Z) 580,000 11,982,800 Santander Finance Preferred SA Unipersonal, Series 10, 10.500% 302,000 7,999,980 Santander Holdings USA, Inc., Series C, 7.300% (Z) 365,000 9,165,150 U.S. Bancorp (6.000% to 4-15-17, then 3 month LIBOR + 4.861%) (Z) 240,000 6,614,400 See notes to financial statements Semiannual report | Preferred Income Fund 7 Shares Value Commercial Banks (continued) U.S. Bancorp (6.500% to 1-15-22, then 3 month LIBOR + 4.468%) (Z) 705,000 $19,140,750 Wells Fargo & Company, 8.000% (Z) 756,000 21,553,560 Consumer Finance 5.2% HSBC Finance Corp., Depositary Shares, Series B, 6.360% (Z) 685,000 16,172,850 SLM Corp., 6.000% 173,500 3,485,615 SLM Corp., Series A, 6.970% 147,391 6,802,095 Diversified Financial Services 24.4% Bank of America Corp., Depositary Shares, Series D, 6.204% 145,000 3,567,000 Citigroup Capital XIII (7.875% to 10-30-15, then 3 month LIBOR + 6.370%) 15,000 406,950 Deutsche Bank Capital Funding Trust VIII, 6.375% 55,000 1,364,550 Deutsche Bank Capital Funding Trust X, 7.350% 111,400 2,830,674 Deutsche Bank Contingent Capital Trust II, 6.550% (Z) 252,500 6,365,525 Deutsche Bank Contingent Capital Trust III, 7.600% 496,000 13,064,640 General Electric Capital Corp., 4.700% 400,000 8,200,000 ING Groep NV, 6.125% (Z) 61,500 1,452,630 ING Groep NV, 7.050% 755,100 19,081,377 ING Groep NV, 7.200% (Z) 100,000 2,540,000 JPMorgan Chase & Company, 5.450% (Z) 390,000 8,229,000 JPMorgan Chase Capital XXIX, 6.700% (Z) 580,000 14,911,800 Merrill Lynch Preferred Capital Trust III, 7.000% (Z) 357,000 9,039,240 Merrill Lynch Preferred Capital Trust IV, 7.120% (Z) 277,000 7,021,950 Merrill Lynch Preferred Capital Trust V, 7.280% (Z) 367,000 9,303,450 RBS Capital Funding Trust V, 5.900% 620,000 12,995,200 RBS Capital Funding Trust VII, 6.080% (Z) 220,000 4,730,000 Insurance 16.9% Aegon NV, 6.375% (Z) 520,000 12,714,000 Aegon NV, 6.500% (Z) 260,000 6,341,400 American Financial Group, Inc., 7.000% (Z) 328,056 8,572,103 MetLife, Inc., Series B, 6.500% (Z) 962,000 23,982,660 PLC Capital Trust V, 6.125% (Z) 256,899 6,193,835 Prudential Financial, Inc., 5.750% 135,000 3,003,750 Prudential PLC, 6.500% (Z) 154,500 3,877,950 Prudential PLC, 6.750% 51,000 1,286,220 RenaissanceRe Holdings Ltd., Series C, 6.080% 73,750 1,679,288 W.R. Berkley Corp., 5.625% (Z) 890,000 18,983,700 8 Preferred Income Fund | Semiannual report See notes to financial statements Shares Value Real Estate Investment Trusts 13.0% Duke Realty Corp., Depositary Shares, Series J, 6.625% (Z) 66,525 $1,621,214 Duke Realty Corp., Depositary Shares, Series K, 6.500% (Z) 110,000 2,626,800 Duke Realty Corp., Depositary Shares, Series L, 6.600% (Z) 109,840 2,625,176 Kimco Realty Corp., 6.000% (Z) 881,000 19,690,350 Public Storage, Inc., 5.200% 140,000 2,790,200 Public Storage, Inc., 6.350% 225,000 5,472,000 Public Storage, Inc., 5.750% (Z) 412,000 8,998,080 Public Storage, Inc., Depositary Shares, Series Q, 6.500% 117,000 2,912,130 Public Storage, Inc., Series P, 6.500% 57,500 1,451,300 Senior Housing Properties Trust, 5.625% 677,000 13,343,670 Ventas Realty LP, 5.450% (Z) 245,000 5,279,750 Thrifts & Mortgage Finance 0.1% Federal National Mortgage Association, Series S, 8.250% (I) 80,000 764,000 Industrials 1.8% Machinery 1.8% Stanley Black & Decker, Inc., 5.750% 395,000 8,942,800 Telecommunication Services 12.4% Diversified Telecommunication Services 5.4% Qwest Corp., 6.125% 30,000 616,500 Qwest Corp., 7.000% 20,000 483,000 Qwest Corp., 7.375% (Z) 750,000 18,757,500 Qwest Corp., 7.500% (Z) 232,500 5,835,750 Verizon Communications, Inc., 5.900% (I) 80,000 2,000,000 Wireless Telecommunication Services 7.0% Telephone & Data Systems, Inc., 6.625% (Z) 233,000 5,503,460 Telephone & Data Systems, Inc., 6.875% 103,000 2,505,990 Telephone & Data Systems, Inc., 7.000% (Z) 340,000 8,452,400 United States Cellular Corp., 6.950% (Z) 795,000 19,684,200 Utilities 42.6% Electric Utilities 28.7% Baltimore Gas & Electric Company, Series 1995, 6.990% 40,000 4,056,252 Duke Energy Corp., 5.125% (Z) 920,000 19,715,600 Duquesne Light Company, 6.500% 123,650 6,089,763 Entergy Arkansas, Inc., 5.750% 47,500 1,151,400 Entergy Louisiana LLC, 5.250% (Z) 240,000 5,498,400 Entergy Louisiana LLC, 5.875% 252,625 6,189,313 Entergy Louisiana LLC, 6.000% 201,437 5,003,695 Entergy Mississippi, Inc., 6.000% (Z) 371,400 9,229,290 Entergy Mississippi, Inc., 6.200% 89,294 2,242,172 Entergy Texas, Inc., 7.875% 50,200 1,300,180 See notes to financial statements Semiannual report | Preferred Income Fund 9 Shares Value Electric Utilities (continued) FPL Group Capital Trust I, 5.875% (Z) 353,600 $8,751,600 Gulf Power Company, 5.750% 145,000 3,596,000 HECO Capital Trust III, 6.500% 379,850 9,697,571 Interstate Power & Light Company, 5.100% (Z) 185,000 3,971,950 NextEra Energy Capital Holdings, Inc., 5.700% (Z) 905,000 19,792,350 NSTAR Electric Company, 4.780% (Z) 15,143 1,525,657 PPL Capital Funding, Inc., 5.900% (Z) 1,044,500 23,751,930 SCE Trust I, 5.625% 220,000 4,763,000 SCE Trust II, 5.100% (Z) 560,000 11,032,000 Multi-Utilities 13.9% BGE Capital Trust II, 6.200% (Z) 710,000 17,324,000 Dominion Resources, Inc., Series A, 8.375% (Z) 385,400 9,962,590 DTE Energy Company, 5.250% 468,000 9,804,600 DTE Energy Company, 6.500% (Z) 397,500 9,838,125 Integrys Energy Group, Inc., 6.000% (Z) 260,000 6,341,400 SCANA Corp., 7.700% 683,000 17,921,920 Common Stocks 0.7% (0.4% of Total Investments) (Cost $4,722,323) Utilities 0.7% Electric Utilities 0.7% FirstEnergy Corp. 111,000 3,495,390 Maturity Rate (%) date Par value Value Corporate Bonds 2.4% (1.5% of Total Investments) (Cost $11,923,260) Energy 1.6% Oil, Gas & Consumable Fuels 1.6% Energy Transfer Partners LP (P) 3.255 11-01-66 $8,800,000 8,008,000 Utilities 0.8% Electric Utilities 0.8% Southern California Edison Company (6.250% to 2-1-22, then 3 month LIBOR + 4.199%) (Q) 6.250 02-01-22 4,000,000 4,150,000 Total investments (Cost $826,939,735) † 156.7% Other assets and liabilities, net (56.7%) Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the fund. 10 Preferred Income Fund | Semiannual report See notes to financial statements Notes to Fund’s investments LIBOR London Interbank Offered Rate (I) Non-income producing security. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown as maturity date is next call date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) A portion of this security is segregated as collateral pursuant to the Committed Facility Agreement. Total collateral value at 1-31-14 was $478,778,048. † At 1-31-14, the aggregate cost of investment securities for federal income tax purposes was $826,940,339. Net unrealized depreciation aggregated $22,415,683, of which $22,992,899 related to appreciated investment securities and $45,408,582 related to depreciated investment securities. The fund had the following country concentration as a percentage of total investments on 1-31-14: United States 88.4% Netherlands 5.3% United Kingdom 5.1% Spain 1.0% Bermuda 0.2% Total 100.0% See notes to financial statements Semiannual report | Preferred Income Fund 11 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 1-31-14 (unaudited) This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value for each common share. Assets Investments, at value (Cost $826,939,735) $804,524,656 Cash 2,222,584 Cash segregated at custodian for swapcontracts 1,140,000 Receivable for investmentssold 472,838 Dividends and interestreceivable 1,423,792 Swap contracts, atvalue 272,907 Other receivables and prepaidexpenses 30,267 Totalassets Liabilities Committed facility agreementpayable 292,500,000 Payable for investmentspurchased 2,000,000 Swap contracts, atvalue 1,856,876 Interestpayable 13,933 Payable toaffiliates Accounting and legal servicesfees 27,780 Trustees’fees 26,283 Other liabilities and accruedexpenses 113,463 Totalliabilities Netassets Net assets consistof Paid-incapital $610,976,016 Undistributed net investmentincome 4,621,954 Accumulated net realized gain (loss) on investments and swapagreements (78,050,213) Net unrealized appreciation (depreciation) on investments and swapagreements (23,999,048) Netassets Net asset value pershare Based on 25,983,314 shares of beneficial interest outstanding — unlimited number of shares authorized with no parvalue $19.76 12 Preferred Income Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 1-31-14 (unaudited) This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $26,293,924 Interest 291,787 Total investmentincome Expenses Investment managementfees 3,012,948 Accounting and legal servicesfees 75,581 Transfer agentfees 15,067 Trustees’fees 23,667 Printing andpostage 66,892 Professionalfees 64,782 Custodianfees 32,893 Stock exchange listingfees 12,653 Interestexpense 1,303,539 Other 18,349 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments 1,029,963 Swapcontracts (605,567) Change in net unrealized appreciation (depreciation)of Investments (19,577,151) Swapcontracts (450,915) Net realized and unrealizedloss Increase in net assets fromoperations See notes to financial statements Semiannual report | Preferred Income Fund 13 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Sixmonths ended Year 1-31-14 ended (Unaudited) 7-31-13 Increase (decrease) in netassets Fromoperations Net investmentincome $21,959,340 $45,045,875 Net realized gain(loss) 424,396 (12,904,699) Change in net unrealized appreciation(depreciation) (20,028,066) (27,821,029) Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (21,825,984) (43,631,374) From fund sharetransactions Issued pursuant to Dividend ReinvestmentPlan — 647,242 Totaldecrease Netassets Beginning ofperiod 533,019,023 571,683,008 End ofperiod Undistributed net investmentincome Share activity Sharesoutstanding Beginning ofperiod 25,983,314 25,954,188 Issued pursuant to Dividend ReinvestmentPlan — 29,126 End ofperiod 14 Preferred Income Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of cash flows This Statement of cash flows shows cash flow from operating and financing activities for the period stated. For the six-month period ended 1-31-14 (unaudited) Cash flows from operating activities Net increase in net assets from operations $2,355,670 Adjustments to reconcile net increase in net assets from operations to net cash provided by operating activities: Long-term investments purchased (36,035,953) Long-term investments sold 36,136,566 Decrease in short term investments 563,000 Net amortization of premium (discount) (2,710) Increase in dividends and interest receivable (32,484) Increase in payable for investments purchased 1,766,433 Increase in receivable for investments sold (472,838) Decrease in unrealized appreciation of swap contracts 415,212 Increase in cash segregated at custodian for swap contracts (210,000) Decrease in other receivables and prepaid expenses 16,490 Increase in unrealized depreciation of swap contracts 35,703 Increase in payable to affiliates 7,136 Decrease in interest payable (471) Increase in other liabilities and accrued expenses 10,055 Net change in unrealized (appreciation) depreciation on investments 19,577,151 Net realized gain on investments (1,029,963) Net cash provided by operating activities Cash flows from financing activities Distributions to shareholders (21,825,984) Net cash used in financing activities Net increase in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest See notes to financial statements Semiannual report | Preferred Income Fund 15 Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. COMMON SHARES Periodended 1-31-14 1 7-31-13 7-31-12 7-31-11 7-31-10 7-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.85 1.74 1.74 1.72 1.70 1.61 Net realized and unrealized gain (loss) oninvestments (0.76) (1.58) 1.27 0.82 3.17 (1.86) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.84) (1.68) (1.68) (1.54) (1.49) (1.56) From tax return ofcapital — (0.15) Totaldistributions Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 3 4 5 5 Total return at market value (%) 3 4 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $514 $533 $572 $536 $510 $423 Ratios (as a percentage of average net assets): Expenses beforereductions 1.82 6 1.68 1.74 1.74 1.87 2.53 Expenses net of feereductions 7 1.82 6 1.68 1.74 1.74 1.79 2.37 Net investmentincome 8.64 6 7.88 8.40 8.33 9.46 12.10 Portfolio turnover (%) 5 21 18 16 11 14 Total debt outstanding end of period (inmillions) $293 $293 $283 $273 $249 $209 Asset coverage per $1,000 ofdebt 8 $2,756 $2,822 $3,020 $2,965 $3,047 $3,024 1 Six months ended 1-31-14.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total return based on net asset value reflects changes in the fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and tax return of capital distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the fund’s shares traded during theperiod. 4 Notannualized. 5 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 6 Annualized. 7 Expenses excluding interest expense were 1.31%,1.22%, 1.24%, 1.22%, 1.19%, and 1.19% for the periods ended 1-31-14, 7-31-13, 7-31-12, 7-31-11, 7-31-10 and 7-31-09,respectively. 8 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the fund outstanding at period end (Note 7). As debt outstanding changes, the level of invested assets may change accordingly. Asset coverage ratio provides a measure ofleverage. 16 Preferred Income Fund | Semiannual report See notes to financial statements Notes to financial statements (unaudited) Note 1 — Organization John Hancock Preferred Income Fund (the fund) is a closed-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.
